[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE DEFENDANT'S MOTION TO DISMISS
CT Page 11460
The defendant Southern Connecticut State University ("SCSU") has moved for dismissal of the claims filed against it by the plaintiff Kelly Dery. SCSU claims that the doctrine of sovereign immunity deprives this court of subject matter jurisdiction. The plaintiff did not appear to argue the motion, nor did she file any pleading in opposition to the motion to dismiss. For the reasons set forth below, the motion to dismiss is granted.
It is well established that the doctrine of sovereign immunity implicates subject matter jurisdiction and may be a basis for a motion to dismiss. Amore v. Frankel, 228 Conn. 358,364 (1994). Also well established is the principle that the state cannot be sued without its consent. Senter v. Board of Trustees,184 Conn. 339, 342 (1982). Such consent may derive from legislation or judicially recognized exceptions to sovereign immunity. Doe v. Heintz, 204 Conn. 17, 31-32 (1987).
In this case, the plaintiff seeks money damages against the state. Such an action may only proceed through statutory authorization. Doe v. Heintz supra 31-32. While General Statutes § 4-160 et seq. may provide such authorization through a decision by the Claims Commissioner, the plaintiff has not obtained the Claims Commissioner's permission to sue.1 Absent such permission, the court lacks subject matter jurisdiction to consider the plaintiff's claims against SCSU.
For the foregoing reasons, the motion to dismiss the plaintiff's complaint against SCSU only is granted.
So Ordered at New Haven, Connecticut this 7th day of October, 1998.
Devlin, J.